--------------------------------------------------------------------------------

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (the “Agreement”) is entered into as of July 1,
2009 (the “Effective Date”), by and between Virionics Corporation, a Delaware
corporation having its principal offices at 42191 N. 111th Place, Scottsdale,
Arizona, 85262 (“Virionics”), and Cyplasin Biomedical Inc., with its principal
offices located at Unit 131 Advanced Technology Center, 9650-20th Ave.,
Edmonton, Alberta Canada T6N 1G1 including its legal successors and
subsidiaries, (“Cyplasin”); and collectively referred to as the “Parties”; and

Whereas Virionics has acquired an exclusive worldwide license to intellectual
properties, data, and knowhow pertaining to hepatitis C prevention and treatment
technologies and product candidates licensed from the U.S. National Institutes
of Health (NIH), with full rights from NIH to sub-license their agreement;

Whereas Cyplasin herein will acquire an exclusive worldwide sublicense from
Virionics for exclusive worldwide use to make, use, and commercialize hepatitis
prevention and therapy products according to the terms of the license agreed
upon by Virionics and NIH and included as Exhibit A; and

Whereas Virionics wishes to grant said sublicense to Cyplasin;

NOW, THEREFORE, in consideration of the premises and of the covenants and
obligations hereinafter set forth, and intending to be legally bound, the
Parties hereby agree as follows:

1.0 DEFINITIONS

The following definitions shall apply throughout this Agreement:

1.1 “AFFILIATE” means, with respect to a particular Party, a person, corporation
or other entity that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with such
Party. For the purposes of this definition, "control" means the direct or
indirect ownership by a Party of at least fifty percent (50%) of the outstanding
voting securities of the controlled entity; provided, that in any country where
the law does not permit foreign equity ownership of at least fifty percent
(50%), then with respect to corporations organized under such country's laws,
"control" shall mean the direct or indirect ownership by a Party of outstanding
voting securities of such corporation at the maximum amount permitted by the law
of such country.

1.2 “CONFIDENTIAL INFORMATION” subject to Article 2.0 herein shall mean all
Information however disclosed or samples supplied by one party to the other
pursuant to this Agreement.

1.3 “EFFECTIVE DATE” shall mean the date first above written as the effective
date of this License Agreement.

1.4 “FIELDS OF USE” means the use of the LICENSED TECHNOLOGY which is directly
or indirectly incorporated into a LICENSEE”S Licensed Product or related service
where such is intended for use as a therapeutic product or service within the
GRANTED TERRITORIES.

1.5 GROSS SALES" shall mean the gross receipts from the SALE of LICENSED PRODUCT
by the Licensee or by any of its sub licensees less deductions for: (i)
transportation and insurance charges; (ii) sales and excise taxes, or paid
taxes, duties or other governmental charges levied on or measured by the billing
amount when included in billing, (ii) normal and customary trade, quantity and
cash discounts allowed; (iii) sales commissions; and (iv) allowances on account
of rejection or return by customers.

1.6 “INFORMATION” shall mean any CONFIDENTIAL INFORMATION of a technical or
other nature relating to LICENSED TECHNOLOGY, which is in the possession of
Virionics as of the EFFECTIVE DATE, and which is necessary or useful to LICENSEE
in furtherance of the development, manufacture or marketing of LICENSED PRODUCT.
Information may include or mean any and all information and data of any kind,
including without limitation techniques, inventions, practices, methods,
knowledge, know-how, skill, experience, test data, analytical and quality
control data, marketing, cost, sales and manufacturing data and descriptions,
compositions, and assays.

1

--------------------------------------------------------------------------------

1.7 “INTELLECTUAL RIGHTS (IP) RIGHTS” shall mean the United States patent
applications and patents listed in Exhibit B, which is attached hereto and is
incorporated herein by reference, and any foreign counterparts thereof, or any
continuations, continuations-in-part, divisions, re-issues, additions, renewals,
improvements embodiments, extensions or improvements thereof, and any IP or
patents issuing there from.

1.8 “LICENSEE” shall mean Cyplasin and its AFFILIATES and or their successors.

1.9 “LICENSED TECHNOLOGY” shall mean any hepatitis C virus-like particle product
or derivative contained in the Virionics License Agreement with NIH, that can be
manufactured, used or sold which if produced or sold would infringe, induce
infringement of, or contribute to the infringement of at least one VALID CLAIM
contained in the Virionics IP and issued patents licensed from NIH which would
include but not be limited to any current IP, improvements or derivatives
thereof; such that if any VALID CLAIM were contained, instead, in an issued
patent not included in such IP Rights.

1.10 “LICENSED PRODUCT “means any derived or developed commercial product that
comprises or contains, or is manufactured based upon or utilizing or is derived
from, the LICENSED TECHNOLOGY or any part thereof.

1.11 “LICENSOR” shall mean U.S. National Institutes of Health and Virionics or
its successors.

1.12 "REASONABLE EFFORTS" shall mean efforts and resources commonly used in the
research-based pharmaceutical industry for the research, development and
commercialization of a product at a similar stage in its product life taking
into account the establishment of the product in the marketplace, the
competitiveness of the marketplace, the proprietary position of the product, the
regulatory structure involved, the profitability of the product and other
relevant factors.

1.13 "REGULATORY APPROVALS” means any approvals, licenses, registrations or
authorizations of any federal, state or local regulatory agency, department,
bureau or other government entity, necessary for the manufacture, use, storage,
import, transport or sale, of products in a regulatory jurisdiction.

1.14 “SALE” shall mean any transaction for which consideration is received for
the sale, lease, license, transfer or other disposition of LICENSED PRODUCT by
LICENSEE or by its sublicenses’ within the TERRITORY

1.15 "SUB LICENSEE" shall mean any Party expressly licensed by Virionics to make
and sell one or more Licensed Products. A sub-licensee shall not include
distributors or sales agents that do no more than purchase and resell finished
Products on behalf of a Party.

1.16 “TERRITORIES” shall mean all territories, worldwide.

1.17 "THIRD PARTY" means any entity other than the “Parties” or an Affiliate of
the Parties.

1.19 “VALID CLAIM” shall mean a claim of a patent application or patent, which
claim has not expired and has not been held unenforceable, unpatentable or
invalid by decision of a court or other governmental agency of competent
jurisdiction.

2.0 CONFIDENTIALITY

2.1 CONFIDENTIAL INFORMATION disclosed in documentary form shall be marked
"Confidential." Oral discussions of CONFIDENTIAL INFORMATION shall be if noted
as confidential be reduced to writing by the disclosing party and a copy marked
"Confidential" provided to the receiving party within thirty (30) days of the
disclosure date.

However, CONFIDENTIAL INFORMATION shall not include information which: (i)was
known to the receiving party prior to the date of disclosure by the disclosing
party or is developed independently of information received from the disclosing
party by those who have not had access to this information; or (ii) is lawfully
received in good faith at any time by the receiving party from others lawfully
in possession of the same and having the right to disclose the same; or (iii)
is, as of the date of receipt, in the public domain or subsequently enters the
public domain other than by reason of acts or omissions of the receiving party;
or (iv) is required to be disclosed by law, rule of court or regulation; or (v)
is independently developed by the receiving party, as evidenced by written
records.

2

--------------------------------------------------------------------------------

2.2 CONFIDENTIAL TERM: The receiving party shall hold all CONFIDENTIAL
INFORMATION in strict confidence for a period of five (5) years from the
disclosure date; not use said CONFIDENTIAL INFORMATION except as provided in
this Agreement; and not disclose, directly or indirectly, said CONFIDENTIAL
INFORMATION to others except with the prior written consent of the disclosing
party. The receiving party shall use at least the same degree of care to
maintain CONFIDENTIAL INFORMATION secret as the receiving party uses in
maintaining secret its own confidential information, but always at least a
reasonable degree of care. The receiving party shall restrict disclosure of
CONFIDENTIAL INFORMATION solely to those of its employees having a need to know
such CONFIDENTIAL INFORMATION in order to accomplish the purposes of this
Agreement. The receiving party shall also advise its employees, before they have
access to CONFIDENTIAL INFORMATION, of the obligations of the receiving party
under this Agreement, and require such employees and consultants to maintain
those obligations.

2.3 LEGAL DISCLOSURE: Notwithstanding any of the provisions of Paragraph 2.2,
LICENSEE shall be entitled, without Virionics prior written approval, to
disclose any CONFIDENTIAL INFORMATION of VIRIONICS (i) to the FDA or any other
health authority in the world, but only to the extent required by law or
regulation to obtain approval to test or market LICENSED PRODUCT and (ii) to any
other third party for the sole purpose of assisting Virionics in accomplishing
the purposes of this Agreement provided that, prior to any such disclosure, the
recipient shall be bound by written confidentiality obligations that are at
least as strict as those of Virionics under this Agreement.

2.4 UPON TERMINATION: the receiving party shall promptly return all written
materials or samples of tangible property received hereunder, with the exception
that one copy of said written materials may be retained by the receiving party
solely for archival purposes. In the alternative, the receiving party shall
destroy all materials and confirm such destruction in writing.

2.5 PUBLIC DISCLOSURE: Notwithstanding any other provision of this Agreement, it
is recognized by LICENSEE that Virionics shall have the obligation to publicly
disclose this agreement upon its execution.

3.0 GRANT OF LICENSE

3.1 TERMS: Assuming all payment terms as defined in Article 5.0 are met and kept
current, VIRIONICS grants to Cyplasin as per this Article 3.1 and 3.2 an
exclusive license for the TERRITORIES within the “FIELD OF USE” under the PATENT
RIGHTS within the Cyplasin TERRITORY; to make, have made, use, sell, and offer
for sale the LICENSED TECHNOLOGY and derived PRODUCTS thereof. Virionics shall
have the exclusive right to utilize the Licensed Technology to research and
develop Products for use and sale in the Cyplasin Territories and to use for non
commercial purposes the Products in the Cyplasin Territories.

3.2 RETAINED RIGHTS: As per Article 3.1, Virionics shall have the right to use
for any non commercial purpose whatsoever and be granted a license to make use
of the LICENSE TECHNOLOGY and IP rights and any improvements, or continuances
thereof or derived from, as given under the terms of this agreement. Cyplasin
will be solely responsible for the maintenance and filings of all patents
related to the IP, its TECHNOLOGY and INFORMATION within the Territories.

3.3 SUBLICENSE: LICENSEE shall have the right to enter into sublicense
agreements, provided that all applicable material terms of this Agreement are
incorporated into such sublicense agreements to provide for the protection of
VIRIONICS and its trustees, officers, employees and agents, and provided further
that LICENSEE remains primarily liable for its obligations under this Agreement.

3..4 NON- ASSIGNMENT: Except as given in sub section 3.3 above this agreement
and any and all of the rights and obligations of each party hereunder shall not
be assigned, delegated, sold, transferred or otherwise disposed of, by operation
of law or otherwise, without the prior written consent of the other party
provided, however, that a party may assign this Agreement without consent of the
other party to a third party that acquires control of such party or in
connection with an assignment to an AFFILIATE.

3

--------------------------------------------------------------------------------

3.5 COPY RIGHT & TRADE MARK: Subject to section 11.5.1 Cyplasin shall have
unlimited use of the copy right term or trademarks derived from the IP and any
products or technologies thereof in agreement with the license terms with U.S.
NIH.

4.0 FIDUCIARY EFFORTS

4.1 BEST EFFORTS: LICENSEE shall use reasonable efforts to finance and advance
the development of LICENSED TECHNOLGY PRODUCTS and IP to effect their
commercialization as soon as practicable, consistent with prevailing sound
business practices relating to the commercialization of similar products;
thereafter, during the term of this Agreement, Cyplasin agrees to use Reasonable
Efforts to develop such Products and to market and sell in the Cyplasin
Territories.

5.0 PAYMENTS

5.1 LICENSING FEE: Under the terms of this license agreement Cyplasin shall pay
Virionics - within ninety (90) days of completion of this agreement an upfront
fee of USD $5,000.

5.2 NIH PAYMENTS: Using best efforts, Cyplasin will pay the NIH $10,000.00 for
the annual maintenance fee and any other amounts owing for past patent expenses
(not to exceed $25,000).

5.3 ROYALTY: In consideration of the license granted to LICENSEE under this
Agreement, LICENSEE shall pay to VIRIONICS a royalty of one percent (1.00%) of
all Gross Revenue of Licensed Products sold by Cyplasin, its Affiliates, or
Sub-licensees in the Cyplasin Territories. Said payment will be calculated on a
quarterly basis and accrued Royalties will be to Virionics or its legal assigns
or successors, within sixty (60) days after the end of each such calendar
quarter.

Such royalties shall be calculated on the basis of Net Revenue in the local
currency of each country, and converted into U.S. Dollars and paid in U.S.
Dollars on the basis of the average currency exchange rate as publicly published
for such currency exchange. Royalty payments for sales in the Territories shall
commence with the first unit of each LICENSED PRODUCT sold by LICENSEE or by its
sublicenses and will end coincident with the expiration date of the
last-to-expire issued patent within PATENT RIGHTS within the TERRITORY covering
such LICENSED PRODUCT.

5.4 ROYALTY TERM: Cyplasin shall pay the royalties specified above, until the
later of the expiration of fourteen (14) years from the first commercial launch
of such Product in the Territory or the last to expire of the Patents with
claims covering such Product whichever is longer.

5.5 REPORTS: All amounts payable under this Agreement shall be accompanied by a
report listing the gross selling price of each Product sold during such period
and the calculation of Net Revenue based on such sales, including all other
information necessary to determine the appropriate amount of such royalty
payments, and any additional information or reports required under the
Agreement.

5.6 RIGHT TO AUDIT: The financial statements of LICENSEE and of its sublicenses
will be audited annually by an independent certified public accountant.
Virionics shall have the right to employ, at its own expense, a qualified
accountant of its own selection to whom LICENSEE shall make no unreasonable
objection, to examine the books and records of LICENSEE and its sublicenses
relating to the SALE of LICENSED PRODUCT for the purpose of verifying the amount
of royalty payments due. Such examination of books and records of LICENSEE and
its sublicenses shall take place during regular business hours during the term
of this Agreement and for two (2) years after its termination, provided however,
that such an examination shall not take place more than once a year and shall
not cover records for more than the preceding three (3) years, and provided that
such accountant shall report to Virionics as to the accuracy of the royalty
statements and payments. If such accountant shall find an underpayment to
Virionics a presentation of a written statement substantiating the underpayment
will be provided to LICENSEE.

4

--------------------------------------------------------------------------------

If LICENSEE is not in agreement with the findings of the qualified accountant
selected by Virionics then LICENSEE shall so notify of such in writing within
thirty (30) days of receipt by LICENSEE of said findings, in which case the
parties will jointly appoint, within a further period of thirty (30) days, an
independent qualified accountant to validate, at Licensee’s expense, Virionics's
accountant's findings, and the decision of said independent accountant shall be
final. If said independent accountant verifies that an underpayment has
occurred, the amount due and interest (accruing at the prevailing Prime Rate
from the date payment was due through the date of actual payment to Virionics
shall be paid within thirty (30) days. Should such underpayment represent more
than five percent (5%) of the royalties due to Virionics, LICENSEE shall
reimburse Virionics for the cost of the examination by Virionics’s accountant
which disclosed such underpayment.

All payments due to Virionics under this Agreement shall be made in United
States dollar except where so noted.

5.7 TAXES: Taxes levied on account of the royalties and other payments accruing
or made to Virionics under this Agreement shall be paid by Virionics. If
provision is made in law or regulation for withholding of taxes of any type,
levies or other charges with respect to any royalty or other amounts payable
under this Agreement by Cyplasin to Virionics then Virionics shall be entitled
to deduct such tax, levy or charge from the royalty or other payment to be made
to Virionics and pay such tax, levy or charge to the proper taxing authority. A
receipt of payment of the tax, levy or charge secured shall be promptly
delivered to Virionics, together with copies of all pertinent communications
from or with such governmental authorities with respect thereto. Cyplasin agrees
to cooperate with Virionics in any effort in claiming any exemption from such
deductions or withholdings under any double taxation or similar agreement or
treaty from time to time in force and in minimizing the amount required to be so
withheld or deducted, such cooperation to consist of providing receipts of
payment of such withheld tax or other documents reasonably available to
Virionics .

6.0 INTELLECTUAL PROPERTY

6.1 OWNERSHIP. Subject to the terms and execution of this Agreement; Virionics
shall own any and all of their issued or pending Intellectual Property rights,
their continuances in part, title, entitlements or interests in the hepatitis C
License from NIH as existed prior to this agreement being enacted, during the
TERM of this agreement and subsequent to any TERMINATION.

6.2 ENFORCEMENT RIGHTS. With respect to infringement of any of the LICENSE
TECHNOLOGY or related IP rights in the Territory, Cyplasin shall have the
initial right or opportunity, to institute, prosecute and control any action or
proceeding with respect to such infringement in the Territory and shall bear the
costs of such patent enforcement within the Territory and shall retain for its
own account any amounts recovered from Third Parties. In the event Cyplasin is
unable to enforce said Patent Rights, Virionics shall have the right, but not
the obligation, to institute, prosecute and control any action or proceeding
with respect to infringement in the Territory. Virionics shall bear the costs of
patent enforcement within the Territory and retain for its own account any
amounts recovered from Third Parties.

The Party first having knowledge of any infringement of the Patent Rights shall
promptly notify the other Party in writing. The notice shall set forth the facts
of such infringement in reasonable detail. If a Party having the right to
enforce a Patent pursuant to this Article 6.2 fails to bring an action or
proceeding against a suspected infringer within a period of ninety (90) days
after having knowledge of such infringement in the Field, the other Party shall
have the right to bring and control an action against such infringer by counsel
of its own choice. If one Party brings any such action or proceeding, the other
Party agrees to be joined as a Party plaintiff if necessary to prosecute the
action and to give the first Party reasonable assistance and authority to file
and prosecute the suit. The Party controlling a suit hereunder shall, at the
other Party's expense, retain any and all recovery from such suit. The Party
controlling a suit hereunder shall not settle or consent to an adverse judgment
in any such action which would have a material adverse effect on the rights or
interests of the other Party without the prior express written consent of the
other Party.

6.3 NO WARRANTY: Except as otherwise provided in this Agreement, neither Party
makes any warranty with respect to the validity, perfection or dominance of any
Patent or other proprietary right or with respect to the absence of rights of
Third Parties which may be infringed by the manufacture or sale of any Product.

5

--------------------------------------------------------------------------------

6.4 THIRD PARTY INFRINGEMENT: If a Third Party asserts that a patent, trademark
or other intangible right owned by it is infringed by any Product in the
Territory, Cyplasin will be solely responsible for defending against any such
assertions at its expense. Each Party will give prompt written notice to the
other of any such claim. Virionics and NIH will assist in the defense of any
such claim as reasonably requested by Cyplasin at expense, and may retain
separate counsel at its own expense. Prior to settling any such claim, Cyplasin
shall consider in good faith any rights and interests of Virionics adversely
affected by such settlement and shall use good faith efforts to minimize such
affect.

7.0 REPRESENTATIONS AND WARRANTIES

7.1 RIGHTS: Virionics represents that it has the right to enter into this
Agreement and to make the herein grant of license under PATENT RIGHTS and
TECHNICAL INFORMATION. Virionics further represents, all said rights are free
and clear of any liens, charges and encumbrances. To the best of Virionics
knowledge, no third party has expressed to Virionics in writing, that any patent
or patent application included in the PATENT RIGHTS is invalid or unenforceable.

7.2 NO WARRANTY: Virionics makes no warranty that exercise by LICENSEE or its
sublicenses of the rights granted herein will not infringe any patents owned by
a third party, or that any patent application within PATENT RIGHTS will issue as
a patent.

7.3 EACH OF THE PARTIES WARRANT TO EACH OTHER:

(a) This Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms. The execution, delivery and
performance of the Agreement by such Party does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a Party or by which
it is bound, nor violate any law or regulation of any court, governmental body
or administrative or other agency having jurisdiction over it.

(b) Such Party has not, and during the term of the Agreement will not, grant any
right to any Third Party relating to its respective technology in the Field
licensed to the other Party hereunder which would conflict with such rights
granted to the other Party under Article 3.

8.0 TERM AND TERMINATION

8.1 TERM: This Agreement shall commence as of the Effective Date and, unless
sooner terminated as provided in this section 9.0, shall continue in effect
until the latest of:

(a)

The expiration of the last to expire of the Licensed Patents, or

    (b)

The date on which Virionics is no longer obligated to pay royalties under
Article 5.0 ,

9.2 TERMINATION

9.2.1 BANKRUPTCY: If either party is adjudicated bankrupt, files a voluntary
petition in bankruptcy, makes or executes an assignment for the benefit of
creditors, is liquidated or dissolved, or if a receiver, trustee, liquidator,
sequestrate or other judicial representative is appointed for either party or
its property; then in such an event this agreement is deemed terminated and the
bankrupt party shall execute any documents that are necessary to reassign or
transfer to the non-bankrupt party the interest granted hereunder, or 9.2.2
MATERIAL BREACH: if Virionics fails to meet its financial obligations under this
Agreement, or to not properly maintain the IP in good standing, where such
breach is not cured within thirty (30) days of written notice thereof this
agreement shall immediately be terminated and will become subject to Article 9
herein.

If either of the Parties materially breaches this Agreement at any time, which
breach is not cured within 90 days of written notice from the non- breaching
Party to the other Party, specifying in detail the nature of said breach this
Agreement may be terminated by the non breaching Party.

6

--------------------------------------------------------------------------------


  (a)

if either of the Parties terminates for uncured breach, then the Parties
obligations under Articles 5 6, 9 &10 shall survive termination

        (b)

In the event of any termination of this agreement, all outstanding or any
payments in arrears from one Party to the other, will immediately be calculated
with balances paid in full.

9.3 SURVIVING RIGHTS Upon termination of this Agreement, Virionics shall have
the right to retain any amounts already paid by Cyplasin under this Agreement,
and Cyplasin shall pay to Virionics all amounts accrued which are then due or
which become due based on the SALE of LICENSED PRODUCT, manufactured or produced
prior to the effective date of termination. In addition to survival of previous
Articles 2 (Confidentiality) and Articles as provided elsewhere in the
Agreement, the obligations and rights of the Parties under Articles 5, 6, 9 and
10 of this Agreement will survive any termination.

9.4 EFFECT OF CYPLASIN TERMINATION: In the event Cyplasin materially breaches
this agreement which effects a termination of this Agreement, then Virionics is
automatically deemed to have received an exclusive, fully-paid, irrevocable,
licensable, perpetual license in the Territory for the License
Technology/Products and their continuances, improvements derived thereof for any
and all purposes, subject to the right granted in this Agreement and will
immediately return to Virionics all Information which includes but is not
limited to all records, log books, lab notes, reports, publications and any and
all materials related to the IP and or Licensed Product, which shall include but
not be limited to any R&D data which relates to the continuances, embodiments,
improvements or derived products thereof. All copyrighted material, trademarks
and other branding materials related to Cyplasin shall also be returned and
become the property of Virionics.

9.5 EFFECT OF VIRIONICS TERMINATION In the event Virionics materially breaches
this agreement which creates a termination of this Agreement, then Cyplasin is
automatically deemed to have received an exclusive, fully-paid, irrevocable, sub
licensable, perpetual license in the Territory for the License
Technology/Products and their continuances, improvements derived thereof for any
and all purposes, subject to the right granted in this Agreement.

10.0 INDEMNIFICATION

10.1. Cyplasin shall indemnify, hold harmless, and defend Virionics, its
trustees, officers, employees and agents against any and all claims, including
legal fees and costs arising out of the exercise of any rights granted under
this Agreement, without limiting the generality of the foregoing, against any
damages, losses or liabilities whatsoever including but not limited to death or
injury to person or damage to property arising from the commercial sale of
LICENSED PRODUCT by LICENSEE, its sublicenses or any customers of any of them in
any manner whatsoever. Virionics shall give LICENSEE written notice of any
claim(s) related to LICENSED PRODUCT within thirty (30) days, and Virionics
shall reasonably cooperate with LICENSEE and its insurance carrier in the
defense of any such claim(s).

10.2 Virionics shall indemnify, defend and hold harmless Cyplasin its trustees,
officers, employees and agents against any and all claims, excluding claims
stemming from and against any and all liability, damage, loss, cost (including
reasonable attorneys' fees) and expense resulting from any claim of
infringement, bodily injury or property damage (a) relating to the development,
manufacture, use, distribution or sale of any Product in the or (b) due to the
negligence or willful misconduct of Virionics or its employees or agents.

10.3 INSURANCE, subject to the initiation of any commercialization event of any
of the Licensed Technology or Product; LICENSEE agrees to maintain, on any
LICENSED PRODUCT that is sold or otherwise to be covered by Comprehensive
Liability Insurance, including Product Liability Insurance, with a reputable and
financially secure insurance carrier(s) to cover the activities of LICENSEE
and/or its sublicenses, if any, as contemplated by this Agreement for minimum
suitable amounts to be set at the discretion of the Licensee.

Such insurance shall name Virionics its legal successor, its trustees, officers,
employees, and agents as additional insurers. Upon written notification of
change of control or other material change, Virionics shall furnish a new
Certificate of Insurance, evidencing coverage of two million dollars
($1,000,000.00) with thirty (30) days of such written notice of change of
control or other material change.

7

--------------------------------------------------------------------------------

LICENSEE's insurance shall be written to cover claims incurred, discovered,
manifested, or made during the term, or after the expiration, of this Agreement.
LICENSEE shall at all times comply, through insurance or self-insurance, with
all statutory workers' compensation and employers' liability requirements
covering any and all employees with respect to activities performed under this
Agreement.

11.0 MISCELLANEOUS

11.1 ASSIGNMENT. Subject to section 3.4 neither Party shall assign any of its
rights and obligations hereunder except (i) as incident to the merger,
consolidation, reorganization or acquisition of stock affecting actual voting
control or of substantially all of the assets of the assigning Party or (ii) to
an Affiliate; provided, however, that in no event shall either Party's rights
and obligations hereunder be assigned without prior written notice to the other
Party. In any case, neither Party may make an assignment of its assets which
renders it unable to perform its material obligations hereunder. This Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
permitted successors and assigns.

11.3 FORCE MAJEURE. Neither Party shall lose any rights hereunder or be liable
to the other Party for damages or losses on account of failure of performance by
the defaulting Party if the failure is occasioned by government action, war,
fire, explosion, flood, strike, lockout, embargo, act of God, or any other
similar cause beyond the control of the defaulting Party, provided that the
Party claiming Force Majeure has exerted all Reasonable Efforts to avoid or
remedy such Force Majeure; provided, however, in no event shall a Party be
required to settle any labor dispute or disturbance.

11.4 FURTHER ACTIONS. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

11.5 TRADEMARK RIGHTS. Except as otherwise provided herein, no right, express or
implied, is granted by the Agreement to use in any manner the name "Virionics"
or "Virionics , Inc." or any other trade name or trademark of the other Party in
connection with the performance of the Agreement.

11.6 NOTICES. Time is of the essence under this Agreement. Notices and payments
to the parties shall be addressed as follows:

All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered personally or by facsimile transmission (receipt
verified), telexed, mailed by registered or certified mail (return receipt
requested), postage prepaid, or sent by express courier service, to the Parties
at the following addresses (or at such other address for a Party as shall be
specified by like notice; provided, that notices of a change of address shall be
effective only upon receipt thereof):

8

--------------------------------------------------------------------------------


If to Virionics addressed to:   Attention: President   42191 N. 111th Place,
Scottsdale, Arizona, 85262   If to Cyplasin addressed to:   Attention: Chairman
and/or CEO Cyplasin Inc. Unit 131 Advanced Technologie Center Edmonton Alberta
Canada T6N 1G1

9

--------------------------------------------------------------------------------

or to such other address as a party may specify by notice from time to time in
writing to the other parties in the manner specified in this Section.

11.7 JURIDICTION & DISPUTE RESOLUTION. The Parties agree that this entire
agreement shall be governed by the laws of the State of Nevada and If any
dispute, controversy or claim arises out of or in connection with this
Agreement, the Parties shall use reasonable efforts to settle it by Good Faith
negotiation within sixty (60) days of notice from one Party to the other of such
dispute, controversy or claim, before pursuing any other remedies available to
them. If either Party fails or refuses to participate in such negotiations, or
if, in any event, the dispute, controversy or claim is not resolved to the
satisfaction of both Parties within the sixty (60) day period, any such dispute,
controversy or claim shall be settled by arbitration. Any such arbitration shall
be conducted in accordance with the International Arbitration Rules of any such
arbitration shall be in a location within the Country of the United States of
America and the Arbitration shall be governed by and construed in accordance
with the laws of the State of Nevada, USA. The arbitrators shall include one
independent, un-affiliated nominee selected by each Party and a third neutral
arbitrator selected by such nominees. The Parties agree that any arbitration
panel shall include members knowledgeable as to the evaluation of
biopharmaceutical technology. Judgment upon the award rendered may be entered in
the highest state or federal court or forum, state or federal, having
jurisdiction; provided, however, that the provisions of this Article 11.7 shall
not apply to any dispute or controversy as to which any treaty or law prohibits
such arbitration. The prevailing Party shall be entitled to reasonable
attorney's fees and costs to be fixed by the arbitrators.

11.8 WAIVER. Except as specifically provided for herein, the waiver from time to
time by either of the Parties of any of their rights or their failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
same or of any other of such Party's rights or remedies provided in this
Agreement.

11.9 SEVERABILITY. If any term, covenant or condition of this Agreement or the
application thereof to any Party or circumstance shall, to any extent, beheld to
be invalid or unenforceable, then the remainder of this Agreement, or the
application of such term, covenant or condition to Parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law.

11.10 AMBIGUTIES. Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

11.11 ENTIRE AGREEMENT. This Agreement and any agreements referenced herein set
forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties hereto and supersede and
terminate all prior written or verbal agreements and understanding between the
Parties. There are no covenants, promises, agreements, warranties,
representations conditions or understandings, either oral or written, between
the Parties other than as set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties hereto unless reduced to writing and signed by the respective
authorized officers of the Parties.

11.12 HEADINGS. The Article and Paragraph headings contained herein are for the
purposes of convenience only and are not intended to define or limit the
contents of the Article or Paragraphs to which they apply.

11.13 FAILURE OF Virionics to enforce a right under this Agreement shall not act
as a waiver of that right and shall not preclude Virionics from later asserting
that right relative to the particular situation involved.

11.14 ANY BREACH whatsoever of any provision of Article 5 (entitled PAYMENTS)
shall be deemed a material breach of a material provision of this Agreement.

10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.

Virionics Biomedical Cyplasin Inc.     By: /s/ Joseph Sinkule By: /s/ Garth
Likes     Name: Dr. Joseph Sinkule Name: Mr. Garth Likes     Title: Director
Title: Chairman and CEO

11

--------------------------------------------------------------------------------

EXHIBIT A – License Agreement with NIH and Virionics

Licensee: Virionics Biomedical Ltd

Vaccines for the prevention and treatment of chronic Hepatitis C Virus (HCV)
infections.

1. BACKGROUND

1.01 In the course of conducting biomedical and behavioral research, PHS
investigators made inventions that may have commercial applicability.

1.02 By assignment of rights from PHS employees and other inventors, DHHS, on
behalf of the United States Government, owns intellectual property rights
claimed in any United States and/or foreign patent applications or patents
corresponding to the assigned inventions. DHHS also owns any tangible
embodiments of these inventions actually reduced to practice by PHS.

1.03 The Secretary of DHHS has delegated to PHS the authority to enter into this
Agreement for the licensing of rights to these invention

1.04 PHS desires to transfer these inventions to the private sector through
commercialization licenses tofacilitate the commercial development of products
and processes for public use and benefit.

1.05 Licensee desires to acquire commercialization rights to certain of these
inventions in order todevelop processes, methods, and/or marketable products for
public use and benefit.

2. DEFINITIONS.

2.01 "Benchmarks" mean the performance milestones that are set forth in Appendix
E.

2.02 "Commercial Development Plan" means the written commercialization plan
attached as Appendix F.

2.03 "First Commercial Sale" means the initial transfer by or on behalf of
Licensee or its sublicensees of Licensed Products or the initial practice of a
Licensed Process by or on behalf of Licensee or its sub licensees in exchange
for cash or some equivalent to which value can be assigned for the purpose of
determining Net Sales.

2.04 "Government" means the Government of the United States of America.

2.05 "Licensed Fields of Use" means the fields of use identified in Appendix B.

2.06 "Licensed Patent Rights" shall mean:

  a)

Patent applications (including provisional patent applications and PCT patent
applications) and/or patents listed in Appendix A, all divisions and
continuations of these applications, all patents issuing from such applications,
divisions, and continuations, and any reissues, reexaminations, and extensions
of all such patents;

        b)

to the extent that the following contain one or more claims directed to the
invention or inventions disclosed in a) above: i) continuations-in-part of a)
bove; ii) all divisions and continuations of these continuations-in-part; iii)
all patents issuing from such continuations- in-part, divisions, and
continuations; iv) priority patent application(s) of a) above; and v) any
reissues, reexaminations, and extensions of all such patents;

12

--------------------------------------------------------------------------------


  c)

to the extent that the following contain one or more claims directed to the
invention or inventions disclosed in a) above: all counterpart foreign and U.S.
patent applications and patents to a) and b) above, including those listed in
Appendix A.

Licensed Patent Rights shall not include b) or c) above to the extent that they
contain one or more claims directed to new matter which is not the subject
matter disclosed in a) above.

  2.07

"Licensed Process(es)" means processes which, in the course of being practiced
would be within the scope of one or more claims of the Licensed Patent Rights
that have not been held unpatentable, invalid or unenforceable by an unappealed
or unappealable judgment of a court of competent jurisdiction.

        2.08

"Licensed Product(s)" means tangible materials which, in the course of
manufacture, use, sale, or importation would be within the scope of one or more
claims of the Licensed Patent Rights that have not been held unpatentable,
invalid or unenforceable by an unappealed or unappealable judgment of a court of
competent jurisdiction.

        2.09

"Licensed Territory" means the geographical area identified in Appendix B.

        2.10

"Net Sales" means the total gross receipts for sales of Licensed Products or
practice of Licensed Processes by or on behalf of Licensee or its sublicensees,
and from leasing, renting, or otherwise making Licensed Products available to
others without sale or other dispositions, whether invoiced or not, less returns
and allowances, packing costs, insurance costs, freight out, taxes or excise
duties imposed on the transaction (if separately invoiced), and wholesaler and
cash discounts in amounts customary in the trade to the extent actually granted.
No deductions shall be made for commissions paid to individuals, whether they be
with independent sales agencies or regularly employed by Licensee, or
sublicensees, and on its payroll, or for the cost of collections.

        2.11

"Practical Application" means to manufacture in the case of a composition or
product, to practice in the case of a process or method, or to operate in the
case of a machine or system; and in each case, under such conditions as to
establish that the invention is being utilized and that its benefits are to the
extent permitted by law or Government regulations available to the public on
reasonable terms.

        2.12

"Research License" means a nontransferable, nonexclusive license to make and to
use the Licensed Products or Licensed Processes as defined by the Licensed
Patent Rights for purposes of research and not for purposes of commercial
manufacture or distribution or in lieu of purchase.


3. GRANT OF RIGHTS


  3.01

PHS hereby grants and Licensee accepts, subject to the terms and conditions of
this Agreement, an exclusive license under the Licensed Patent Rights in the
Licensed Territory to make and have made, to use and have used, to sell and have
sold, to offer to sell, and to import any Licensed Products in the Licensed
Fields of Use and to practice and have practiced any Licensed Processes in the
Licensed Fields of Use.

        3.02

This Agreement confers no license or rights by implication, estoppel, or
otherwise under any patent applications or patents of PHS other than Licensed
Patent Rights regardless of whether such patents are dominant or subordinate to
Licensed Patent Rights.


4. SUBLICENSING


  4.01

Upon written approval by PHS, which approval will not be unreasonably withheld,
Licensee may enter into sublicensing agreements under the Licensed Patent
Rights.

        4.02

Licensee agrees that any sublicenses granted by it shall provide that the
obligations to PHS of Paragraphs 5.01-5.04, 8.01, 10.01, 10.02, 12.05, and
13.07-13.09 of this Agreement shall be binding upon the sublicensee as if it
were a party to this Agreement. Licensee further agrees to attach copies of
these Paragraphs to all sublicense agreements.

        4.03

Any sublicenses granted by Licensee shall provide for the termination of the
sublicense, or the conversion to a license directly between such sublicensees
and PHS, at the option of the sublicensee, upon termination of this Agreement
under Article 13. Such conversion is subject to PHS approval and contingent upon
acceptance by the sublicensee of the remaining provisions of this Agreement.

13

--------------------------------------------------------------------------------


  4.04

Licensee agrees to forward to PHS a copy of each fully executed sublicense
agreement postmarked within thirty (30) days of the execution of such agreement.
To the extent permitted by law, PHS agrees to maintain each such sublicense
agreement in confidence.


5. STATUTORY AND PHS REQUIREMENTS AND RESERVED GOVERNMENT RIGHTS

5.01 (a) PHS reserves on behalf of the Government an irrevocable, nonexclusive,
nontransferable, royalty-free license for the practice of all inventions
licensed under the Licensed Patent Rights throughout the world by or on behalf
of the Government and on behalf of any foreign government or international
organization pursuant to any existing or future treaty or agreement to which the
Government is a signatory. Prior to the

First Commercial Sale, Licensee agrees to provide PHS reasonable quantities of
Licensed Products or materials made through the Licensed Processes for PHS
research use.

     (b) In the event that Licensed Patent Rights are Subject Inventions made
under a Cooperative Research and Development Agreement (CRADA), Licensee grants
to the Government, pursuant to 15 U.S.C. § 3710a(b)(1)(A), a nonexclusive,
nontransferable, irrevocable, paid-up license to practice Licensed Patent Rights
or have Licensed Patent Rights practiced throughout the world by or on behalf of
the Government. In the exercise of such license, the Government shall not
publicly disclose trade secrets or commercial or financial information that is
privileged or confidential within the meaning of 5 U.S.C. § 552(b)(4) or which
would be considered as such if it had been obtained from a non-Federal party.
Prior to the First Commercial Sale, Licensee agrees to provide PHS reasonable
quantities of Licensed Products or materials made through the Licensed Processes
for PHS research use.

5.02 Licensee agrees that products used or sold in the United States embodying
Licensed Products or produced through use of Licensed Processes shall be
manufactured substantially in the United States, unless a written waiver is
obtained in advance from PHS.

5.03 Licensee acknowledges that PHS may enter into future Cooperative Research
and Development Agreements (CRADAs) under the Federal Technology Transfer Act of
1986 that relate to the subject matter of this Agreement. Licensee agrees not to
unreasonably deny requests for a Research License from such future collaborators
with PHS when acquiring such rights is necessary in order to make a Cooperative
Research and Development Agreement (CRADA) project feasible. Licensee may
request an opportunity to join as a party to the proposed Cooperative Research
and Development Agreement (CRADA).

5.04 (a) In addition to the reserved license of Paragraph 5.01 above,
PHSreserves the right to grant nonexclusive Research Licenses directly or to
require Licensee to grant nonexclusive Research Licenses on reasonable terms.
The purpose of this Research License is to encourage basic research, whether
conducted at an academic or corporate facility. In order to safeguard the
Licensed Patent Rights, however, PHS shall consult with Licensee before granting
to commercial entities a Research License or providing to them research samples
of materials made through the Licensed Processes.

        (b) In exceptional circumstances, and in the event that Licensed Patent
Rights are Subject Inventions made under a Cooperative Research and Development
Agreement (CRADA), the Government, pursuant to 15 U.S.C. § 3710a(b)(1)(B),
retains the right to require the Licensee to grant to a responsible applicant a
nonexclusive, partially exclusive, or exclusive sublicense to use Licensed
Patent Rights in Licensee's field of use on terms that are reasonable under the
circumstances; or if Licensee fails to grant such a license, the Government
retains the right to grant the license itself. The exercise of such rights by
the Government shall only be in exceptional circumstances and if the Government
determines (i) the action is necessary to meet health or safety needs that are
not reasonably satisfied by Licensee; (ii) the action is necessary to meet
requirements for public use specified by Federal regulations, and such
requirements are not reasonably satisfied by the Licensee; or (iii) the Licensee
has failed to comply with an agreement containing provisions described in 15
U.S.C. § 3710a(c)(4)(B). The determination made by the Government under this
Article is subject to administrative appeal and judicial review 35 U.S.C. §
203(2).

14

--------------------------------------------------------------------------------


6. ROYALTIES AND REIMBURSEMENT


6.01

Licensee agrees to pay to PHS a noncreditable, nonrefundable license issue
royalty as set forth in Appendix C within thirty (30) days from the date that
this Agreement becomes effective.

6.02

Licensee agrees to pay to PHS a nonrefundable minimum annual royalty as set
forth in Appendix C. The minimum annual royalty is due and payable on January 1
of each calendar year beginning January 1, 2006 and may be credited against any
earned royalties for sales made in that year.

  6.03

Licensee agrees to pay PHS earned royalties as set forth in Appendix C.

  6.04

Licensee agrees to pay PHS benchmark royalties as set forth in Appendix C.

  6.05

Licensee agrees to pay PHS sublicensing royalties as set forth in Appendix C.


7. PATENT FILING, PROSECUTION AND MAINTENANCE,

7.01 Except as otherwise provided in this Article 7, PHS agrees to take
responsibility for, but to consultwith, the Licensee in the preparation, filing,
prosecution, and maintenance of any and all patent applications or patents
included in the Licensed Patent Rights and shall furnish copies of relevant
patent-related documents to Licensee.

7.02 Upon PHS's written request, Licensee shall assume the responsibility for
the preparation, filing ,prosecution, and maintenance of any and all patent
applications or patents included in the Licensed Patent Rights and shall on an
ongoing basis promptly furnish copies of all patent-related documents to PHS. In
such event, Licensee shall, subject to the prior approval of PHS, select
registered patent attorneys or patent agents to provide such services on behalf
of Licensee and PHS. PHS shall provide appropriate powers of attorney and other
documents necessary to undertake such actions to the patent attorneys or patent
agents providing such services. Licensee and its attorneys or agents shall
consult with PHS in all aspects of the preparation, filing, prosecution and
maintenance of patent applications and patents included within the Licensed
Patent Rights and shall provide PHS sufficient opportunity to comment on any
document that Licensee intends to file or to cause to be filed with the relevant
intellectual property or patent office.

7.03 At any time, PHS may provide Licensee with written notice that PHS wishes
to assume control of the preparation, filing, prosecution, and maintenance of
any and all patent applications or patents included in the Licensed Patent
Rights. If PHS elects to assume such responsibilities, Licensee agrees to
cooperate fully with PHS, its attorneys, and agents in the preparation, filing,
prosecution, and maintenance of any and all patent applications or patents
included in the Licensed Patent Rights and to provide PHS with complete copies
of any and all documents or other materials that PHS deems necessary to
undertake such responsibilities. Licensee shall be responsible for all costs
associated with transferring patent prosecution responsibilities to an attorney
or agent of PHS's choice.

7.04 Each party shall promptly inform the other as to all matters that come to
its attention that may affect the preparation, filing, prosecution, or
maintenance of the Licensed Patent Rights and permit each other to provide
comments and suggestions with respect to the preparation, filing, prosecution,
and maintenance of Licensed Patent Rights, which comments and suggestions shall
be considered by the other.

8. RECORD KEEPING.

8.01 Licensee agrees to keep accurate and correct records of Licensed Products
made, used, sold, or imported and Licensed Processes practiced under this
Agreement appropriate to determine the amount of royalties due PHS. Such records
shall be retained for at least five (5) years following a given reporting period
and shall be available during normal business hours for inspection at the
expense of PHS by an accountant or other designated auditor selected by PHS for
the sole purpose of verifying reports and payments hereunder. The accountant or
auditor shall only disclose to PHS information relating to the accuracy of
reports and payments made under this Agreement. If an inspection shows an
underreporting or underpayment in excess of five percent (5%) for any twelve
(12) month period, then Licensee shall reimburse PHS for the cost of the
inspection at the time Licensee pays the unreported royalties, including any
late charges as required by Paragraph 9.08 of this Agreement. All payments
required under this Paragraph shall be due within thirty (30) days of the date
PHS provides Licensee notice of the payment due.

15

--------------------------------------------------------------------------------

8.02 Licensee agrees to have an audit of sales and royalties conducted by an
independent auditor at least every two (2) years if annual sales of the Licensed
Product or Licensed Processes are over two (2) million dollars. The audit shall
address, at a minimum, the amount of gross sales by or on behalf of Licensee
during the audit period, terms of the license as to percentage or fixed royalty
to be remitted to the Government, the amount of royalty funds owed to the
Government under this Agreement, and whether the royalty amount owed has been
paid to the Government and is reflected in the records of the Licensee. The
audit shall also indicate the PHS license number, product, and the time period
being audited. A report certified by the auditor shall be submitted promptly by
the auditor directly to PHS on completion. Licensee shall pay for the entire
cost of the audit.

9 REPORTS ON PROGRESS BENCHMARKS, SALES1 AND PAYMENTS

9.01 Prior to signing this Agreement, Licensee has provided to PHS the
Commercial Development Plan at Appendix F, under which Licensee intends to bring
the subject matter of the Licensed Patent Rights to the point of Practical
Application. This Commercial Development Plan is hereby incorporated by
reference into this Agreement. Based on this plan, performance Benchmarks are
determined as specified in Appendix E.

9.02 Licensee shall provide written annual reports on its product development
progress or efforts to commercialize under the Commercial Development Plan for
each of the Licensed Fields of Use within sixty (60) days after December 31 of
each calendar year. These progress reports shall include, but not be limited to:
progress on research and development, status of applications for regulatory
approvals, manufacturing, sublicensing, marketing, importing, and sales during
the preceding calendar year, as well as plans for the present calendar year. PHS
also encourages these reports to include information on any of Licensee's public
service activities that relate to the Licensed Patent Rights. If reported
progress differs from that projected in the Commercial Development Plan and
Benchmarks, Licensee shall explain the reasons for such differences. In any such
annual report, Licensee may propose amendments to the Commercial Development
Plan, acceptance of which by PHS may not be denied unreasonably. Licensee agrees
to provide any additional information reasonably required by PHS to evaluate
Licensee's performance under this Agreement. Licensee may amend the Benchmarks
at any time upon written consent by PHS. PHS shall not unreasonably withhold
approval of any request of Licensee to extend the time periods of this schedule
if such request is supported by a reasonable showing by Licensee of diligence in
its performance under the Commercial Development Plan and toward bringing the
Licensed Products to the point of Practical Application as defined in 37 CFR
404.3(d) . Licensee shall amend the Commercial Development Plan and Benchmarks
at the request of PHS to address any Licensed Fields of Use not specifically
addressed in the plan originally submitted.

9.03 Licensee shall report to PHS the dates for achieving Benchmarks specified
in Appendix E and the First Commercial Sale in each country in the Licensed
Territory within thirty (30) days of such occurrences.

9.04 Licensee shall submit to PHS within sixty (60) days after each calendar
half-year ending June 30 and December 31 a royalty report setting forth for the
preceding half-year period the amount of the Licensed Products sold or Licensed
Processes practiced by or on behalf of Licensee in each country within the
Licensed Territory, the Net Sales, and the amount of royalty accordingly due.
With each such royalty report, Licensee shall submit payment of the earned
royalties due. If no earned royalties are due to PHS for any reporting period,
the written report shall so state. The royalty report shall be certified as
correct by an authorized officer of Licensee and shall include a detailed
listing of all deductions made under Paragraph 2.10 to determine Net Sales made
under Article 6 to determine royalties due.

9.05 Licensee agrees to forward semi-annually to PHS a copy of such reports
received by Licensee from its sublicenses during the preceding half-year period
as shall be pertinent to a royalty accounting to PHS by Licensee for activities
under the sublicense.

9.06 Royalties due under Article 6 shall be paid in U.S. dollars. For conversion
of foreign currency to U.S. dollars, the conversion rate shall be the New York
foreign exchange rate quoted in The Wall Street Journal on the day that the
payment is due. All checks and bank drafts shall be drawn on United States banks
and shall be payable, as appropriate, to "NIH/Patent Licensing." All such
payments shall be sent to the following address: NIH, P.O. Box 360120,
Pittsburgh, PA 152516120. Any loss of exchange, value, taxes, or other expenses
incurred in the transfer or conversion to U.S. dollars shall be paid entirely by
Licensee. The royalty report required by Paragraph 9.04 of this Agreement shall
accompany each such payment, and a copy of such report shall also be mailed to
PHS at its address for notices indicated on the Signature Page of this
Agreement.

16

--------------------------------------------------------------------------------

9.07 Licensee shall be solely responsible for determining if any tax on royalty
income is owed outside the United States and shall pay any such tax and be
responsible for all filings with appropriate agencies of foreign governments.

9.08 Interest and penalties may be assessed by PHS on any overdue payments in
accordance with the Federal Debt Collection Act. The payment of such late
charges shall not prevent PHS from exercising any other rights it may have as a
consequence of the lateness of any payment.

9.09 All plans and reports required by this Article 9 and marked "confidential"
by Licensee shall, to the extent permitted by law, be treated by PHS as
commercial and financial information obtained from a person and as privileged
and confidential, and any proposed disclosure of such records by the PHS under
the Freedom of Information Act (FOIA), 5 U.S.C. § 552 shall be subject to the
predisclosure notification requirements of 45 CFR § 5.65(d) .

10. PERFORMANCE

10.01 Licensee shall use its reasonable best efforts to bring the Licensed
Products and Licensed Processes to Practical Application. "Reasonable best
efforts" for the purposes of this provision shall include adherence to the
Commercial Development Plan at Appendix F and performance of the Benchmarks at
Appendix E. The efforts of a sublicensee shall be considered the efforts of
Licensee.

10.02 Upon the First Commercial Sale, until the expiration of this Agreement,
Licensee shall use its reasonable best efforts to make Licensed Products and
Licensed Processes reasonably accessible to the United States public.

11. INFRINGEMENT AND PATENT ENFORCEMENT

11.01 PHS and Licensee agree to notify each other promptly of each infringement
or possible infringement of the Licensed Patent Rights, as well as any facts
which may affect the validity, scope, or enforceability of the Licensed Patent
Rights of which either Party becomes aware.

11.02 Pursuant to this Agreement and the provisions of Chapter 29 of title 35,
United States Code, Licensee may: a) bring suit in its own name, at its own
expense, and on its own behalf for infringement of presumably valid claims in
the Licensed Patent Rights; b) in any such suit, enjoin infringement and collect
for its use, damages, profits, and awards of whatever nature recoverable for
such infringement; and c) settle any claim or suit for infringement of the
Licensed Patent Rights provided, however, that PHS and appropriate Government
authorities shall have the first right to take such actions. If Licensee desires
to initiate a suit for patent infringement, Licensee shall notify PHS in
writing. If PHS does not notify Licensee of its intent to pursue legal action
within ninety (90) days, Licensee will be free to initiate suit. PHS shall have
a continuing right to intervene in such suit. Licensee shall take no action to
compel the Government either to initiate or to join in any such suit for patent
infringement. Licensee may request the Government to initiate or join in any
such suit if necessary to avoid dismissal of the suit. Should the Government be
made a party to any such suit, Licensee shall reimburse the Government for any
costs, expenses, or fees which the Government incurs as a result of such motion
or other action, including any and all costs incurred by the Government in
opposing any such motion or other action. In all cases, Licensee agrees to keep
PHS reasonably apprised of the status and progress of any litigation. Before
licensee commences an infringement action, Licensee shall notify PHS and give
careful consideration to the views of PHS and to any potential effects of the
litigation on the public health in deciding whether to bring suit.

17

--------------------------------------------------------------------------------

11.03 In the event that a declaratory judgment action alleging invalidity or
non-infringement of any of the Licensed Patent Rights shall be brought against
Licensee or raised by way of counterclaim or affirmative defense in an
infringement suit brought by Licensee under Paragraph 11.02, pursuant to this
Agreement and the provisions of Chapter 29 of Title 35, United States Code or
other statutes, Licensee may: a) defend the suit in its own name, at its own
expense, and on its own behalf for presumably valid claims in the Licensed
Patent Rights; b) in any such suit, ultimately to enjoin infringement and to
collect for its use, damages, profits, and awards of what ever nature
recoverable for such infringement; and c) settle any claim or suit for
declaratory judgment involving the Licensed Patent Rights-provided, however,
that PHS and appropriate Government authorities shall have the first right to
take such actions and shall have a right to intervene in such suit. If PHS does
not notify Licensee of its intent to respond to the legal action within a
reasonable time, Licensee will be free to do so. Licensee shall take no action
to compel the Government either to initiate or to join in any such declaratory
judgment action. Licensee may request the Government to initiate or to join any
such suit if necessary to avoid dismissal of the suit. Should the Government be
made a party to any such suit by motion or any other action of Licensee,
Licensee shall reimburse the Government for any costs, expenses, or fees which
the Government incurs as a result of such motion or other action. If Licensee
elects not to defend against such declaratory judgment action, PHS, at its
option, may do so at its own expense. In all cases, Licensee agrees to keep PHS
reasonably apprised of the status and progress of any litigation. Before
Licensee commences an infringement action, Licensee shall notify PHS and give
careful consideration to the views of PHS and to any potential effects of the
litigation on the public health in deciding whether to bring suit.

11.04 In any action under Paragraphs 11.02 or 11.03, the expenses including
costs, fees, and disbursements, shall be paid by Licensee. The value of any
recovery made by Licensee through court judgment or settlement shall be treated
as Net Sales and subject to earned royalties.

11.05 PHS shall cooperate fully with Licensee in connection with any action
under Paragraphs 11.02 or

11.03. PHS agrees promptly to provide access to all necessary documents and to
render reasonable assistance in response to a request by Licensee.

12 NEGATION OF WARRANTIES AND INDEMNIFICATION

12.01 PHS offers no warranties other than those specified in Article 1.

12.02 PHS does not warrant the validity of the Licensed Patent Rights and makes
no representations whatsoever with regard to the scope of the Licensed Patent
Rights, or that the Licensed Patent Rights may be exploited without infringing
other patents or other intellectual property rights of third parties.

12.03 PHS MAKES NO WARRANTIES, EXPRESSED OR IMPLIED, OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF ANY SUBJECT MATTER DEFINED BY THE CLAIMS OF
THE LICENSED PATENT RIGHTS OR TANGIBLE MATERIALS RELATED THERETO.

12.04 PHS does not represent that it will commence legal actions against third
parties infringing the Licensed Patent Rights.

12.05 Licensee shall indemnify and hold PHS, its employees, students, fellows,
agents, and consultantsharmless from and against all liability, demands,
damages, expenses, and losses, including but not limited to death, personal
injury, illness, or property damage in connection with or arising out of: a) the
use by or on behalf of Licensee, its sublicensees, directors, employees, or
third parties of any Licensed Patent Rights; orb) the design, manufacture,
distribution, or use of any Licensed Products, Licensed Processes or materials
by Licensee, or other products or processes developed in connection with or
arising out of the Licensed Patent Rights. Licensee agrees to maintain a
liability insurance program consistent with sound business practice.

18

--------------------------------------------------------------------------------


13. TERM, TERMINATION, AND MODIFICATION OF RIGHTS,

13.01 This Agreement is effective when signed by all parties and shall extend to
the expiration of the last to expire of the Licensed Patent Rights unless sooner
terminated as provided in this Article 13.

13.02 In the event that Licensee is in default in the performance of any
material obligations under this Agreement, including but not limited to the
obligations listed in Article 13.05, and if the default has not been remedied
within ninety (90) days after the date of notice in writing of such default, PHS
may terminate this Agreement by written notice and pursue outstanding amounts
owed through procedures provided by the Federal Debt Collection Act.

13.03 In the event that Licensee becomes insolvent, files a petition in
bankruptcy, has such a petition filed against it, determines to file a petition
in bankruptcy, or receives notice of a third party's intention to file an
involuntary petition in bankruptcy, Licensee shall immediately notify PHS in
writing. Furthermore, PHS shall have the right to terminate this Agreement
immediately upon Licensee's receipt of written notice.

13.04 Licensee shall have a unilateral right to terminate this Agreement and/or
any licenses in any country or territory by giving PHS sixty (60) days written
notice to that effect.

13.05 PHS shall specifically have the right to terminate or modify, at its
option, this Agreement, if PHS determines the Licensee: I) is not executing the
Commercial Development Plan submitted with its request for a license and the
Licensee cannot otherwise demonstrate to PHS's satisfaction that the Licensee
has taken, or can be expected to take within a reasonable time, effective steps
to achieve Practical Application of the Licensed Products or Licensed Processes;
2) has not achieved the Benchmarks as may be modified under Paragraph 9.02; 3)
has willfully made a false statement of, or willfully omitted, a material fact
in the license application or in any report required by the license Agreement;
4) has committed a material breach of a covenant or agreement contained in the
license; 5) is not keeping Licensed Products or Licensed Processes reasonably
available to the public after commercial use commences; 6) cannot reasonably
satisfy unmet health and safety needs; or 7) cannot reasonably justify a failure
to comply with the domestic production requirement of Paragraph 5.02 unless
waived. In making this determination, PHS will take into account the normal
course of such commercial development programs conducted with sound and reason
able business practices and judgment and the annual reports submitted by
Licensee under Paragraph 9.02. Prior to invoking this right, PHS shall give
written notice to Licensee providing Licensee specific notice of, and a ninety
(90) day opportunity to respond to, PHS's concerns as to the previous items 1)
to 7). If Licensee fails to alleviate PHS's concerns as to the previous items 1)
to 7) or fails to initiate corrective action to PHS's satisfaction, PHS may
terminate this Agreement.

13.06 When the public health and safety so require, and after written notice to
Licensee providing Licensee a sixty (60) day opportunity to respond, PHS shall
have the right to require Licensee to grant sublicenses to responsible
applicants, on reasonable terms, in any Licensed Fields of Use under the
Licensed Patent Rights, unless Licensee can reasonably demonstrate that the
granting of the sublicense would not materially increase the availability to the
public of the subject matter of the Licensed Patent Rights. PHS will not require
the granting of a sublicense unless the responsible applicant has first
negotiated in good faith with Licensee.

13.07 PHS reserves the right according to 35 U.S.C. § 209(0(4) to terminate or
modify this Agreement if it is determined that such action is necessary to meet
requirements for public use specified by federal regulations issued after the
date of the license and such requirements are not reasonably satisfied by
Licensee.

13.08 Within thirty (30) days of receipt of written notice of PHS's unilateral
decision to modify or terminate this Agreement, Licensee may, consistent with
the provisions of 37 CFR 404.11, appeal the decision by written submission to
the designated PHS official. The decision of the designated PHS official shall
be the final agency decision. Licensee may thereafter exercise any and all
administrative or judicial remedies that may be available.

19

--------------------------------------------------------------------------------

13.09 Within ninety (90) days of expiration or termination of this Agreement
under this Article 13, a final report shall be submitted by Licensee. Any
royalty payments, including those incurred but not yet paid (such as the full
minimum annual royalty), and those related to patent expense, due to PHS shall
become immediately due and payable upon termination or expiration. If terminated
under this Article 13, sublicensees may elect to convert their sublicenses to
direct licenses with PHS pursuant to Paragraph 4.03. Unless otherwise
specifically provided for under this Agreement, upon termination or expiration
of this Agreement, Licensee shall return all Licensed Products or other
materials included within the Licensed Patent Rights to PHS or provide PHS with
certification of the destruction thereof.

14. GENERAL PROVISIONS

14.01 Neither Party may waive or release any of its rights or interests in this
Agreement except in writing. The failure of the Government to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right by the Government or
excuse a similar subsequent failure to perform any such term or condition by
Licensee.

14.02 This Agreement constitutes the entire agreement between the Parties
relating to the subject matter of the Licensed Patent Rights, and all prior
negotiations, representations, agreements, and understandings are merged into,
extinguished by, and completely expressed by this Agreement.

14.03 The provisions of this Agreement are severable, and in the event any
provision of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of law, such determination shall not in any way
affect the validity or enforceability of the remaining provisions of this
Agreement.

14.04 If either Party desires a modification to this Agreement, the Parties
shall, upon reasonable notice of the proposed modification by the Party desiring
the change, confer in good faith to determine the desirability of such
modification. No modification will be effective until a written amendment is
signed by the signatories to this Agreement or their designees.

14.05 The construction, validity, performance, and effect of this Agreement
shall be governed by Federal law as applied by the Federal courts in the
District of Columbia.

14.06 All notices required or permitted by this Agreement shall be given by
prepaid, first class, registered or certified mail or by an express/overnight
delivery service provided by a commercial carrier, properly addressed to the
other Party at the address designated on the following Signature Page, or to
such other address as may be designated in writing by such other Party. Notices
shall be considered timely if such notices are received on or before the
established deadline date or sent on or before the deadline date as verifiable
by U.S. Postal Service postmark or dated receipt from a commercial carrier.
Parties should request a legibly dated U.S. Postal Service postmark or obtain a
dated receipt from a commercial carrier or the U.S. Postal Service. Private
metered postmarks shall not be acceptable as proof of timely mailing.

14.07 This Agreement shall not be assigned by Licensee except: a) with the prior
written consent of PHS, such consent not to be withheld unreasonably; or b) as
part of a sale or transfer of substantially the entire business of Licensee
relating to operations which concern this Agreement. Licensee shall notify PHS
within ten (10) days of any assignment of this Agreement by Licensee,

14.08 Licensee agrees in its use of any PHS-supplied materials to comply with
all applicable statutes, regulations, and guidelines, including PHS and DHHS
regulations and guidelines. Licensee agrees not to use the materials for
research involving human subjects or clinical trials in the United States
without complying with 21 CFR Part 50 and 45 CFR Part 46. Licensee agrees not to
use the materials for research involving human subjects or clinical trials
outside of the United States without notifying PHS, in writing, of such research
or trials and complying with the applicable regulations of the appropriate
national control authorities. Written notification to PHS of research involving
human subjects or clinical trials outside of the United States shall be given no
later than 60 days prior to commencement of such research or trials.

20

--------------------------------------------------------------------------------

14.09 Licensee acknowledges that it is subject to and agrees to abide by the
United States laws and regulations (including the Export Administration Act of
1979 and Arms Export Control Act) controlling the export of technical data,
computer software, laboratory prototypes, biological material, and other
commodities. The transfer of such items may require a license from the cognizant
Agency of the U.S. Government or written assurances by Licensee that it shall
not export such items to certain foreign countries without prior approval of
such agency. PHS neither represents that a license is or is not required or
that, if required, it shall be issued.

14.10 Licensee agrees to mark the Licensed Products or their packaging sold in
the United States with all applicable U.S. patent numbers and similarly to
indicate "Patent Pending" status. All Licensed Products manufactured in, shipped
to, or sold in other countries shall be marked in such a manner as to preserve
PHS patent rights in such countries.

14.11 By entering into this Agreement, PHS does not directly or indirectly
endorse any product or service provided, or to be provided, by Licensee whether
directly or indirectly related to this Agreement. Licensee shall not state or
imply that this Agreement is an endorsement by the Government, PHS, any other
Government organizational unit, or any Government employee. Additionally,
Licensee shall not use the names of NIH, CDC, PHS, or DHHS or the Government or
their employees in any advertising, promotional, or sales literature without the
prior written consent of PHS.

14.12 The Parties agree to attempt to settle amicably any controversy or claim
arising under this Agreement or a breach of this Agreement, except for appeals
of modifications or termination decisions provided for in Article 13. Licensee
agrees first to appeal any such unsettled claims or controversies to the
designated PHS official, or designee, whose decision shall be considered the
final agency decision. Thereafter, Licensee may exercise any administrative or
judicial remedies that may be available.

14.13 Nothing relating to the grant of a license, nor the grant itself, shall be
construed to confer upon any person any immunity from or defenses under the
antitrust laws or from a charge of patent misuse, and the acquisition and use of
rights pursuant to 37 CFR Part 404 shall not be immunized from the operation of
state or Federal law by reason of the source of the grant.

14.14 Paragraphs 4.03, 8.01, 9.05 -9.07, 12.01 -12.05, 13.08, 13.09, and 14.12
of this Agreement shall survive termination of this Agreement.

For Licensee (Upon, information and belief, the undersigned expressly certifies
or affirms that the contents of any statements of Licensee made or referred to
in this document are truthful and accurate.):

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§ 3801-3812 (civil
liability) and 18 U.S.C. § 1001 (criminal liability including fine(s) and/or
imprisonment).

APPENDIX B--Licensed Fields of Use and Territory Licensed Fields of Use:
Vaccines for the prevention and treatment of chronic Hepatitis C Virus (HCV)
infections.

     Licensed Territory: - Worldwide

APPENDIX C--Royalties
Royalties:

21

--------------------------------------------------------------------------------

Licensee agrees to pay to PHS a noncreditable, nonrefundable license issue
royalty in the amount of Seventy-Five Thousand Dollars, payable according to the
following schedule:
Twenty-Five Thousand Dollars ($25,000) within Thirty (30) days of this Agreement
becoming effective;
Twenty-Five Thousand Dollars ($25,000) on August 1, 2004
Twenty-Five Thousand Dollars ($25,000) on November 1, 2004.
Licensee agrees to pay to PHS a nonrefundable minimum annual royalty in the
amount of Five Thousand Dollars ($ 5,000), with payments beginning January 1,
2006.

Licensee agrees to pay PHS earned royalties on Net Sales by or on behalf of
Licensee and its sublicensees as follows:

Five Percent (5 %).
Licensee or its sublicensee agrees to pay PHS benchmark royalties as follows for
each Licensed Product therapeutically or prophylactically active in humans
arising from the Licensed Patent Rights:

1.   Initiation of Phase I Clinical Trials   $  25,000   2.   Initiation of
Phase II Clinical Trials   $  100,000   3.   Initiation of Phase III Clinical
Trials   $  250,000   4.   Biologics License Application (BLA) submission   $
 500,000   5.   BLA (or its foreign equivalent) approval   $  3,000,000  

Licensee agrees to pay PHS additional sublicensing royalties as follows, based
on the fair market value of any consideration received for granting each
sublicense or option to sublicense:

1. Pre-Phase I 25% 2. Pre-Phase II 20% 3. Pre - Phase III 17.5% 4. Pre-BLA
approval 15% 5. Post-BLA approval 12.5%

22

--------------------------------------------------------------------------------

Exhibit B – Licensed Patents

Exclusive Sub License Agreement for CYPLASIN will be fashioned on the NIH
Virionics Biomedical License for the VLP Hepatitis C Vaccine(s) , copy of which
an abridged version is provided here for reference only.

Basic Terms for the License would include Upfront Licensing Fees of $500,000
with basic milestone payments and a 1% royalty rate on sales.

Serial Number(s) of Licensed Patent(s) and/or Patent Application(s):

U.S. Patent No. 6,387,662 (U.S. S/N 09/246,441), issued May 14, 2002, entitled
"Synthesis and Purification of Hepatitis C Virus-Like particles" (E-009-1997/0)
(Inventors: T. Jake Liang (NIDDK), Thomas F. Baumert (NIDDK)). This application
is a continuation of and claims the benefit of priority of International
Application No. PCT/US97/05096 designating the U.S. having International filing
date of Mar. 25, 1997, abandoned, claims the benefit of priority of U.S. S/N
60/030,238, filed Nov. 8, 1996.

PCT/US97/05096 filed March 25, 1997, entitled "Synthesis and Purification of
Hepatitis C Virus-Like particles in vitro" (related to E-009-1997/0) (Inventors:
T. Jake Liang (NIDDK), Thomas F. Baumert (NIDDK)). National Stage filed March
25, 1997: in Australia Patent No. 738585, issued Jan. 03, 2002, in EPO patent
application No. 9791652.6, in Canada patent application No. 2269097, in Japan
patent application No. 10-522521.

Licensee: Virionics Biomedical Ltd

Vaccines for the prevention and treatment of chronic Hepatitis C Virus (HCV)
infections.

23

--------------------------------------------------------------------------------